                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 1 of 17



                                                          1    HOLLAND & KNIGHT LLP
                                                               Neal N. Beaton (pro hac vice)
                                                          2    Email: neal.beaton@hklaw.com
                                                               31 West 52nd Street
                                                          3    New York, NY 10019
                                                               Telephone (212) 513-3470
                                                          4    Facsimile (212) 385-9010

                                                          5    Attorneys for Defendant
                                                               JAPAN TOBACCO INC.
                                                          6
                                                               Additional Counsel Listed on Signature Page
                                                          7
                                                          8                                 UNITED STATES DISTRICT COURT

                                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                                          10                                   SAN FRANCISCO DIVISION

                                                          11
                                                                PETER STALEY; et al.                         Case No. 3:19-cv-02573-EMC
                                                          12
                       400 South Hope Street, 8th Floor




                                                                              Plaintiffs,                    DEFENDANTS’ OPPOSITION TO
Holland & Knight LLP




                                                          13
                           Los Angeles, CA 90071




                                                                                                             PLAINTIFFS’ MOTION FOR
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                v.                                           RECONSIDERATION BASED ON
                                                          14                                                 NEWLY DISCOVERED EVIDENCE
                                                                GILEAD SCIENCES, INC.; et al,
                                                          15                                                 Ctrm:       5-17th Floor
                                                                              Defendants.                    Judge:      Honorable Edward M. Chen
                                                          16
                                                          17
                                                          18
                                                          19              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                               DEFENDANTS’ OPPOSITION TO                                  Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                  Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 2 of 17


                                                          1                                                        TABLE OF CONTENTS
                                                                                                                                                                                                   Page
                                                          2
                                                                 I. INTRODUCTION .....................................................................................................................1
                                                          3
                                                                 II. LEGAL STANDARD................................................................................................................1
                                                          4
                                                                 III. RELEVANT BACKGROUND .................................................................................................2
                                                          5           A. The 2003 License Granted JT a License to Sell Gilead’s Products Only in Japan ..............2
                                                          6           B. Notwithstanding the Lack of Relevance, JT Produced the 2003 License When Asked ......3

                                                          7           C. Plaintiffs’ Misquote JT’s Counsel .......................................................................................3
                                                                 IV. LEGAL ARGUMENT ...............................................................................................................4
                                                          8
                                                                      A. The 2003 License Does Not Contain a “No Generics Restraint” ........................................4
                                                          9                1. Section 6.8 Does Not Restrict Competition in the United States ..................................4
                                                          10               2. Section 6.7(c) Does Not Contain a “No-Generics Restraint” ........................................5
                                                          11                    a) “Licensed Products” Do Not Include Generic Versions ..........................................6
                                                                                b) JT Could Terminate the 2003 License at Will and Without Penalty .......................7
                                                          12
                       400 South Hope Street, 8th Floor




                                                                           3. JT Was Free to Develop New Antiviral Compounds with Third Parties ......................8
                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                                           4. The Terms of the 2003 License Are Different from Gilead’s Agreements
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14                    with BMS and Janssen ...................................................................................................9
                                                          15          B. Plaintiffs Do Not Carry Their Procedural Burden for Reconsideration ............................11
                                                          16 V. CONCLUSION ........................................................................................................................13
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                                                    -i-
                                                                 DEFENDANTS’ RESPONSE TO                                                                      Case No. 3:19-cv-02573-EMC
                                                                 PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                                 BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 3 of 17

                                                                                                               TABLE OF AUTHORITIES
                                                          1
                                                                                                                                                                                                 Page(s)
                                                          2
                                                          3    Cases

                                                          4    Automotive Alignment v. State Farm,
                                                                  – F.3d – (2020), 2020 WL 1074420 (11th Cir. Mar. 6, 2020) ..................................................... 12
                                                          5
                                                               In re Finisar Corporation Securities Litigation,
                                                          6        Slip Copy, 2019 WL 22247750, *5 (N.D. Cal. May 24, 2019) ............................................. 12, 13
                                                          7    Kona Enters., Inc. v. Estate of Bishop,
                                                                  229 F.3d 877 (9th Cir. 2000) ................................................................................................... 2, 13
                                                          8
                                                          9    Turner v. City and County of San Francisco,
                                                                  892 F. Supp. 2d 1188, 1220 (N.D. Cal. 2012) ............................................................................. 12
                                                          10
                                                               Other Authorities
                                                          11
                                                               Civil Local Rule 7-9(b) ........................................................................................................ 1, 2, 11, 12
                                                          12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                                                   -ii-
                                                               DEFENDANTS’ OPPOSITION TO                                                                     Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 4 of 17


                                                          1    I.      INTRODUCTION

                                                          2            Japan Tobacco Inc. (“JT”) and Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences,

                                                          3    LLC, and Gilead Sciences Ireland UC (“Gilead”) (together, “Defendants”) hereby respond to

                                                          4    Plaintiffs’ Motion for Reconsideration Based on Newly Discovered Evidence. Plaintiffs’ Motion is a

                                                          5    “Hail Mary” attempt to save their conspiracy claims against JT and Gilead by advancing an entirely

                                                          6    new theory of liability based on a completely different agreement than the one upon which the

                                                          7    Complaint was based. They do so by misinterpreting the agreement, the July 2003 License Agreement

                                                          8    between JT and Gilead (“2003 License”); by distorting the comments of JT’s counsel at the January

                                                          9    16, 2020 hearing on the motions to dismiss; by mischaracterizing the 2003 License as “newly

                                                          10 discovered evidence”; and by erroneously arguing that their interpretation of the 2003 License
                                                          11 provides a basis for the Court to reconsider its decision on the 2005 EVG License. By its terms, the
                                                          12 2003 License was limited to the distribution of Gilead’s branded “Licensed Products” by JT only in
                       400 South Hope Street, 8th Floor




                                                          13 Japan; it had nothing to do with any products in the United States. Any careful reading of the language
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 in the 2003 License upon which Plaintiffs rely for their “No Generics Restraint” argument reveals
                                                          15 that the language does not apply to generic products and would not prohibit JT from distributing
                                                          16 generic products in competition with Gilead in the United States.
                                                          17           In any event, Plaintiffs cannot show that the 2003 License was discovered after the Court

                                                          18 issued its March 3, 2020 Order, as required for reconsideration under the Local Rules. It was the
                                                          19 subject of a 2003 press release, was referenced in the public 2005 EVG License Agreement filed with
                                                          20 the Court on September 4, 2019, and was itself produced on February 21, 2020.
                                                          21           For all these reasons, the Court should deny the Motion for Reconsideration.

                                                          22 II.       LEGAL STANDARD

                                                          23           A party seeking leave for reconsideration must show “reasonable diligence in bringing the

                                                          24 motion,” and one of the three grounds for reconsideration set forth in Civil Local Rule 7-9(b), as
                                                          25 relevant here “the emergence of new material facts or a change of law occurring after the time of
                                                          26 such order.” Civ. L.R. 7-9(b)(2).
                                                          27
                                                          28
                                                                                                                -1-
                                                               DEFENDANTS’ OPPOSITION TO                                           Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 5 of 17


                                                          1            Reconsideration is an “extraordinary remedy, to be used sparingly.” Kona Enters., Inc. v.

                                                          2    Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Absent highly unusual circumstances, a motion

                                                          3    for reconsideration will not be granted “unless the district court is presented with newly discovered

                                                          4    evidence, committed clear error, or if there is an intervening change in the controlling law.” Id.

                                                          5    (emphasis added) (citation omitted) (post-judgment motion).

                                                          6            Plaintiffs fail to carry their substantive burden on the merits and to meet the procedural

                                                          7    standard for reconsideration.

                                                          8    III.    RELEVANT BACKGROUND

                                                          9            Before turning to the merits of Plaintiffs’ arguments, Defendants will address the Plaintiffs’

                                                          10 accusations that JT and/or its counsel have tried to hide facts by withholding production of the 2003
                                                          11 License and by making false statements to the Court at the hearing on the Motions to Dismiss. Mot.
                                                          12 at 2:15, 3:7-17. Neither of these accusations has any merit whatsoever and Plaintiffs’ reliance on such
                       400 South Hope Street, 8th Floor




                                                          13 attacks reinforces what JT has said all along, there is no basis to keep JT in this lawsuit.
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14           A.      The 2003 License Granted JT a License to Sell Gilead’s Products Only in Japan

                                                          15           The sole purpose of the 2003 License was to allow JT to sell Gilead’s HIV products only in

                                                          16 Japan, where “JT possesse[d] extensive capabilities in the development, promotion and marketing in
                                                          17 Japan of pharmaceutical products” and “desire[d] to obtain the exclusive right to develop and
                                                          18 commercialize” Gilead products “in Japan.” See E. Kelly Declaration in support of Plaintiffs’ Motion,
                                                          19 Ex. 2 (“2003 License”) at Recitals. The 2003 License solely concerns the development and
                                                          20 commercialization of Gilead’s “Licensed Products,” including TDF, FTC, GS-7340 (TAF), and the”
                                                          21 Combination Product” (TDF and FTC) in Japan—not anywhere else in the world. See 2003 License
                                                          22 § 6.1. The “Licensed Products,” including Truvada—the “Combination Product”—were all products
                                                          23 patented by Gilead and did not include any products co-formulated with JT. Unsurprisingly, the 2003
                                                          24 License did not permit JT to do anything outside of Japan with Gilead’s Licensed Products. As
                                                          25 Section 6.3 states, “the scope of the license granted to JT pursuant to Section 6.1 is limited to activities
                                                          26 conducted with respect to the Licensed Products for the Licensed Indication in the JT Territory.” See
                                                          27 § 1.37 (“JT Territory shall mean Japan, and the possessions and territories thereof.”). Plaintiffs do
                                                          28 not dispute that the exclusive license is limited to Japan. See Mot. at 1:16, 3:26-27. Tellingly, the
                                                                                                                  -2-
                                                               DEFENDANTS’ OPPOSITION TO                                              Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 6 of 17


                                                          1    Gilead Patents at issue in Exhibit B to the License Agreement are all Japanese patents or patent

                                                          2    applications (the only mention of U.S. patents is in connection with identifying new Japanese

                                                          3    applications not yet submitted). See 2003 License, Exhibit B.

                                                          4            B.     Notwithstanding the Lack of Relevance, JT Produced the 2003 License When

                                                          5                   Asked

                                                          6            JT did not initially produce the 2003 License in this case because the license related solely to

                                                          7    Japan—it did not impact sales of any drugs, including EVG, in the U.S. market. The Complaint is

                                                          8    clear that the relevant geographic market in this case is limited to the United States. Compl. ¶ 399.

                                                          9    However, in the course of producing non-custodial files related to the 2005 EVG License negotiations

                                                          10 between JT and Gilead, JT inadvertently produced a Japanese language summary of the 2003 License.
                                                          11 See Declaration of Ashley L. Shively, filed concurrently (“Shively Decl.) ¶ 2. JT realized on February
                                                          12 11, 2020 that it had made this inadvertent production when Plaintiffs’ counsel requested a copy of
                       400 South Hope Street, 8th Floor




                                                          13 the underlying 2003 License, stating that Plaintiffs’ translation of the Japanese language summary
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 indicated that the 2003 License had a “no generics restraint.” Id. ¶ 4. Rather than claw back the
                                                          15 summary, JT decided to produce a copy of the 2003 License to show Plaintiffs’ counsel that their
                                                          16 contentions as to the 2003 License, based on a Japanese language summary, were clearly wrong. Id.
                                                          17 ¶ 5. JT sought to avoid wasting the Court’s time with a meritless dispute over an irrelevant license
                                                          18 agreement. JT located an executed copy of the English language 2003 License and sent it to Plaintiffs
                                                          19 as a stand-alone document on February 21, 2020, twelve days before the Court’s Order on the Motion
                                                          20 to Dismiss. Id. ¶ 6. JT thus produced the document within seven business days of Plaintiffs’ request.
                                                          21 Plaintiffs’ insinuation that JT resisted production and “finally” produced the document on February
                                                          22 21 is quite an exaggeration. See Mot. at 2:15.
                                                          23           C.     Plaintiffs’ Misquote JT’s Counsel

                                                          24           Plaintiffs also make the baseless and troubling accusations that “[w]e now know that JT’s

                                                          25 representations regarding the absence of any express restraint on their ability to compete with Gilead,
                                                          26 on which this Court relied, were inaccurate.” Mot. at 3:16-17. As an initial matter, JT’s argument at
                                                          27
                                                          28
                                                                                                                 -3-
                                                               DEFENDANTS’ OPPOSITION TO                                             Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 7 of 17


                                                          1    that hearing concerned the only JT license at issue in the Complaint—the March 2005 EVG License1

                                                          2    between JT and Gilead, not the 2003 License. Counsel’s statements to the Court during the January

                                                          3    16, 2020 hearing were directed at the 2005 EVG License and are, and remain, 100% correct in the

                                                          4    context of that License which was the only agreement at issue for JT.2

                                                          5              But the comments were 100% accurate as applied to the 2003 License as well. As set forth

                                                          6    below, the 2003 License, which does not even concern the sorts of FDCs at issue in Plaintiffs’

                                                          7    Complaint, also does not contain a so-called “No-Generics Restraint.” Nor does the 2003 License

                                                          8    prevent JT from competing with Gilead outside of Japan using JT’s own drugs or using any drugs

                                                          9    that are not Gilead’s branded drugs. And as the Court has concluded, the 2005 EVG License does not

                                                          10 include a so-called “No-Generics Restraint” (Order at 31-33), and nothing in the 2003 License
                                                          11 changes the accuracy of that conclusion.
                                                          12 IV.         LEGAL ARGUMENT
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                         A.     The 2003 License Does Not Contain a “No Generics Restraint”
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14                    1.      Section 6.8 Does Not Restrict Competition in the United States

                                                          15             Plaintiffs contend that the 2003 License contains two “express non-compete provisions”:

                                                          16 Section 6.8 and Section 6.7(c)(ii). Mot. at 3-4. But contrary to Plaintiffs’ assertion, the 2003 License
                                                          17 contains only one such provision. See 2003 License at § 6.8 (“Exclusivity Commitment”). And, as
                                                          18 Plaintiffs concede, that provision was limited to Japan. Mot. at 3-4 (“Section 6.8, which applies only
                                                          19 ‘in the JT Territory” (i.e., Japan) . . . .”). Thus, Section 6.8 contains no restrictions as to the
                                                          20 development, sale, or marketing of any products by JT in the United States. JT was free to compete
                                                          21 against Gilead in the United States with any products of its own, or in combination with other
                                                          22 companies’ products.
                                                          23
                                                          24
                                                                    1
                                                                        The Court’s March 3, 2020 Order (Dkt. 273) at page 31 contains a typographic error as to the
                                                          25 date of the EVG License; the EVG License was dated March 2005, not March 2015.
                                                                  2
                                                          26        Defendants call to the attention of the Court that the quotation of JT’s counsel that appears at
                                                               page 3 of Plaintiffs’ Motion is not an accurate verbatim quote. Inserting only a “[¶],” Plaintiffs
                                                          27   truncated the quote and inserted words that did not appear in the transcript without properly
                                                               disclosing that alterations had been made. See Shively Decl. ¶ 10 (comparing Plaintiffs excerpt with
                                                          28   the hearing transcript).
                                                                                                                 -4-
                                                               DEFENDANTS’ OPPOSITION TO                                            Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 8 of 17


                                                          1           Having conceded that Section 6.8 applies only to Japan, Plaintiffs next turn to

                                                          2                                                                         As the title suggests, this Section

                                                          3    contains express covenants not to do what the 2003 License does not expressly authorize. The

                                                          4    covenants in Section 6.7 are totally unremarkable: In Sections 6.7(a) and (b), Gilead and JT each

                                                          5    expressly promise, in reciprocal fashion, to abide by the scope of the license. Plaintiffs’ reliance [see

                                                          6    Mot. at 4] on Section 6.7(b) offers no basis for reconsideration. As Plaintiffs concede, in Section

                                                          7    6.7(b) JT merely “covenants that it shall not practice

                                                          8
                                                          9    See Mot. at 4:3-4.

                                                          10                  2.      Section 6.7(c) Does Not Contain a “No-Generics Restraint”

                                                          11          Plaintiffs’ argument finally resorts to Section 6.7(c), specifically sub-section (ii). Mot. at 4:4-

                                                          12 8. In Section 6.7(c)(ii), JT covenants that it will not use the Licensed Products in a way that would
                       400 South Hope Street, 8th Floor




                                                          13 create a new combination product using Gilead’s TDF, FTC, or TAF. Section 6.7(c)(ii) reads as
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 follows:
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24          This covenant as to the Licensed Products merely backstops the exclusive license that Gilead
                                                          25 granted to JT. See 2003 License in Section 6.1. In other words, JT agreed not to do something that
                                                          26 the license (under Section 6.1) did not expressly permit JT to do—combine Gilead’s “Licensed
                                                          27 Products” with any other product.
                                                          28
                                                                                                                 -5-
                                                               DEFENDANTS’ OPPOSITION TO                                             Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 9 of 17


                                                          1           Ignoring that the 2003 License in Section 6.1 gives JT rights to Gilead’s “Licensed Products”

                                                          2    only in the JT Territory (Japan), Plaintiffs assert that Section 6.7(c)(ii) applies to JT “worldwide.” See

                                                          3    Mot. at 4:17 (emphasis in original). But Section 6.7(c)(ii) obviously must be read in light of its defined

                                                          4    terms and contractual context.

                                                          5           Plaintiffs further argue that Section 6.7(c)(ii) is a “No-Generics” provision—“the very No-

                                                          6    Generics Restraints that JT told this Court JT had not entered into with Gilead.” Mot. at 3:17-19. In

                                                          7    fact, nowhere in Section 6.7(c)(ii) is a restraint against generic products mentioned—the provision

                                                          8    speaks only of “Licensed Products,” and Plaintiffs have flatly ignored the definition of the term

                                                          9    “Licensed Product(s)” in the 2003 License. As relevant here, the term plainly does not include any

                                                          10 generic versions of the “Licensed Products.”
                                                          11                          a)      “Licensed Products” Do Not Include Generic Versions

                                                          12           “Licensed Product(s)” is defined in Section 1.41 to mean
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16                                                                                             This definition

                                                          17 uses two other key terms, “Product” and “MAA,” that are themselves defined terms in the 2003
                                                          18 License.
                                                          19          The term “Product” is defined in Section 1.57 to mean

                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26          But Gilead never filed an MAA in the United States for a generic version of TDF, GS-7340

                                                          27 (TAF), FTC, or any “Combination Product” (defined in Section 1.4 of the 2003 License as
                                                          28       . Thus, these definitions in the 2003 License make it clear that “Licensed Products” include only
                                                                                                                -6-
                                                               DEFENDANTS’ OPPOSITION TO                                            Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 10 of 17


                                                          1    the branded versions of TDF, GS-7340 (TAF), FTC and a combination of TDF and FTC; versions

                                                          2    for which Gilead holds an NDA or the equivalent. The term “Licensed Products” does not include

                                                          3    ANDA products or generics by competing generic manufacturers.

                                                          4           Although there is no ambiguity that the term “Licensed Product” in Section 6.7(c)(ii) does not

                                                          5    include generic equivalents, Section 8.3(a)(iii) reinforces this fact.

                                                          6
                                                          7
                                                          8                                        Clearly, the parties did not intend to include a “Generic Product”

                                                          9    in the definition of a “Licensed Product.”

                                                          10          Finally, the term “Licensed Products” is used throughout the License to refer to Gilead’s

                                                          11 products. See, e.g., 2003 License, Article 7 (“Manufacture and Supply”), § 7.1
                                                          12                                                  . If this term were re-defined, as Plaintiffs seek to do, to
                       400 South Hope Street, 8th Floor




                                                          13 include generic versions of Gilead’s products, few of these terms would make sense.
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17                                                                                                     The use

                                                          18 of the term “Licensed Products” in Section 6.7(c)(ii) therefore clearly does not include generic
                                                          19 equivalents of a “Licensed Product.”
                                                          20           Plaintiffs’ interpretation of the 2003 License is mistaken; it is contradicted not only by the

                                                          21 plain overall intent of the License as limited to Japan, but also by the clear and unambiguous
                                                          22 definition of the term “Licensed Products,” which expressly does not include any generic equivalents.
                                                          23 Nothing in the 2003 License restricted JT’s ability to compete with Gilead in the United States or
                                                          24 anywhere else in the world outside of Japan, as long as JT did not use the branded Gilead “Licensed
                                                          25 Products” in combination with other drugs.
                                                          26                          b)      JT Could Terminate the 2003 License at Will and Without Penalty

                                                          27          Plaintiffs are also mistaken in their contention that JT was barred by the 2003 License from

                                                          28 entering into the generic market “for a minimum of ten years even if Gilead’s patents have expired.”
                                                                                                                  -7-
                                                               DEFENDANTS’ OPPOSITION TO                                                Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 11 of 17


                                                          1    Mot. at 4. Contrary to Plaintiffs’ argument, the 2003 License did not lock JT in for ten years; instead

                                                          2    it was easily terminable by JT.

                                                          3                                                                           .3 The only “penalty” to which

                                                          4    Plaintiffs refer [Mot. at 4:11]

                                                          5                                                                                                 This very

                                                          6    normal condition,                                                                           , did not in

                                                          7    any way impair JT’s ability to market generic or other branded drugs in competition with Gilead in

                                                          8    the United States or anywhere else. Had JT voluntarily terminated the 2003 License by which it was

                                                          9    authorized to sell Gilead’s products in Japan, JT would obviously no longer have the right to sell

                                                          10 those Gilead products.4 The requirement
                                                          11                                     is not anticompetitive. To do otherwise would endanger patients in

                                                          12 Japan who were relying on those Gilead drugs to treat HIV.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                              3.      JT Was Free to Develop New Antiviral Compounds with Third Parties
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14           There is at least one additional provision that undercuts Plaintiffs’ interpretation of the 2003

                                                          15 License as anti-competitive.
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22                                                     Under Section 6.9(c), if JT were to develop a new

                                                          23 compound useful to prevent or treat HIV,
                                                          24
                                                          25       3


                                                          26
                                                                   4
                                                          27         Moreover, once terminated, Section 6.7 of the 2003 License would no longer have been in
                                                               effect. That Section was not included in any of the sections that survived termination of the 2003
                                                          28   License. See 2003 License at § 14.9.
                                                                                                                 -8-
                                                               DEFENDANTS’ OPPOSITION TO                                            Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 12 of 17


                                                          1                  Importantly for current purposes, JT was required

                                                          2
                                                          3
                                                          4
                                                          5
                                                          6                    If the intent of the 2003 License was to restrain generic competition, as Plaintiffs’ claim,

                                                          7
                                                          8
                                                          9                     4.      The Terms of the 2003 License Are Different from Gilead’s Agreements

                                                          10                    with BMS and Janssen

                                                          11             Plaintiffs also contend that “JT has signed the same No-Generics Restraint extending beyond

                                                          12 the expiration of Gilead’s patents that pervades each of the co-defendants’ agreements with Gilead.”
                       400 South Hope Street, 8th Floor




                                                          13 Mot. at 4, line 23. 5 But as shown above, the 2003 License does not contain any “No Generic
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 Restraint.” Furthermore, the structure, purpose, and terms of the 2003 License materially differ from
                                                          15 the agreements that Gilead entered with BMS and Janssen. Those agreements generally involved joint
                                                          16 development of “Combination Products” using drugs developed by both parties to those agreements.
                                                          17 By contrast, the 2003 License involves only drugs under patent to Gilead and none under patent to
                                                          18 JT. Under the 2003 License, Gilead is the sole licensor. As such Gilead is entitled to impose
                                                          19 reasonable restrictions on its licensee. That is all that Gilead did in the 2003 License.
                                                          20             This is an important distinction. In its March 3, 2020 Order, the Court, for purposes of the

                                                          21 Motions to Dismiss, deemed the Gilead/BMS and Gilead/Janssen agreements to be “joint ventures”
                                                          22 to develop “combination products” comprised of drug(s) from Gilead and drug(s) from each of the
                                                          23 others (“co-formulated product”). Order at 18. Conversely, the 2003 License is a straight license for
                                                          24 JT to sell Gilead’s drugs in Japan. While it remains Gilead’s position that there was nothing
                                                          25 anticompetitive about the BMS and Janssen collaborations, here, with JT, there was no “joint” effort,
                                                          26
                                                          27
                                                                    5
                                                                        Nowhere do Plaintiffs specify in their Motion which portions of the BMS/Gilead and
                                                          28 Janssen/Gilead agreements are supposedly “the same” as the 2003 License.
                                                                                                                    -9-
                                                               DEFENDANTS’ OPPOSITION TO                                                Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 13 of 17


                                                          1    no co-formulation, no cross-licensing, and no alleged conspiracy not to compete with the other’s

                                                          2    drug(s).

                                                          3            What the Court found to be sufficient allegations of potentially anticompetitive terms in

                                                          4    Gilead’s agreements with BMS and Janssen was not the joint development of a “Combination

                                                          5    Product.” Instead, it was that one or the other or both parties had allegedly agreed not to use its own

                                                          6    patented drug to compete against the “Combination Product.” See Order at 31; Order at 24. For

                                                          7    example, as to the BMS Atripla® agreement, the Court declined to dismiss the “No-Generics

                                                          8    Restraint” theory because the Court found that Section 2.9(a) of that Agreement and its limit on a

                                                          9    “Combination Product” had ambiguity as to whether that included generic versions, as Plaintiffs

                                                          10 contended in support of their “No-Generics Restraint” theory. Order at 24. While Gilead disagreed
                                                          11 that there was ambiguity in Section 2.9(a) of the Atripla® agreement, the 2003 License here differs
                                                          12 in any event. As set forth above, there is no ambiguity that in the 2003 License, “Licensed Products”
                       400 South Hope Street, 8th Floor




                                                          13 (i) only included NDA products of Gilead, and (ii) that “Generic Products” are expressly defined and
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 distinguished from Licensed Products, and so are not included in any restraint on Licensed Products.
                                                          15           In other words, what the Court found allegedly anticompetitive in the BMS and Janssen

                                                          16 agreements with Gilead was that those agreements restrained what BMS and Janssen could do with
                                                          17 their own products. By contrast, the only restraint the 2003 License is on what JT could do with
                                                          18 Gilead’s products in Japan under the license. Section 6.9(c) of the 2003 License underscores the
                                                          19 distinction.
                                                          20
                                                          21           The 2003 License also differs from the BMS and Janssen agreements with Gilead in that the

                                                          22 termination clause in the 2003 License allowed JT to terminate the agreement “at will”
                                                          23                    and with no penalty that was allegedly anticompetitive. The Gilead/BMS and the

                                                          24 Gilead/Janssen agreements allegedly contained no comparable “at will” termination provisions.
                                                          25           Based on all of the above, there is nothing in the July 2003 License that changes the Court’s

                                                          26 correct interpretation and ruling as to the lack of any anticompetitive effect from the March 2005 EVG
                                                          27 License. As the Court stated, “the problem for Plaintiffs is that there is no indication that Gilead and
                                                          28
                                                                                                                -10-
                                                               DEFENDANTS’ OPPOSITION TO                                            Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 14 of 17


                                                          1    Japan Tobacco agreed that the [2005 EVG] exclusive license would be used in an anticompetitive

                                                          2    way.” Order at 32. The same is true as to the 2003 License. The Court should deny Plaintiffs’ Motion.

                                                          3            B.     Plaintiffs Do Not Carry Their Procedural Burden for Reconsideration

                                                          4            Finally, the Court should deny Plaintiffs’ Motion because it does not meet the test for “newly

                                                          5    discovered evidence.”

                                                          6            Plaintiffs premise their Motion solely on the contention that “new evidence” warrants

                                                          7    reconsideration of the Court’s March 3, 2020 Order. See Mot. at 2:2 (citing L.R. 7-9(b)(2)). As a

                                                          8    threshold to reconsideration, Plaintiffs must thus show that the supposedly “new evidence” was

                                                          9    discovered in the 26 hours between when the Court issued its Order and the afternoon of March 4,

                                                          10 2020—when they filed their Motion. See Civ. L.R. 7-9(b)(2) (“A party seeking leave for
                                                          11 reconsideration must show reasonable diligence in bringing the motion, and … [t]he emergence of
                                                          12 new material facts or a change of law occurring after the time of such order.”) (emphasis added).
                       400 South Hope Street, 8th Floor




                                                          13 Plaintiffs cannot meet this test.
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14           First, Plaintiffs learned of the “newly discovered evidence” on which their Motion is based

                                                          15 before the Court issued its Order. Plaintiffs first inquired about the 2003 License on a meet and confer
                                                          16 call between the parties on February 11, 2020, during which Plaintiffs’ counsel stated that they had
                                                          17 translated the Japanese language summary of the 2003 License and contended that it includes a “No
                                                          18 Generics Restraint.” See Kelly Decl. ¶ 5. Notwithstanding that the document was irrelevant, and in a
                                                          19 good faith effort to avoid an unnecessary discovery motion, JT produced a signed copy of the 2003
                                                          20 License, in English, on February 21. Shively Decl. ¶¶ 5, 6. For nearly two weeks after receiving the
                                                          21 2003 License, Plaintiffs did nothing to further engage with JT on this issue, nor did they bring the
                                                          22 supposed “No Generics Restraint” clause in the 2003 License to the Court’s attention. Id. ¶ 7. In other
                                                          23 words, Plaintiffs held back supposedly critical “newly discovered” information until after JT
                                                          24 prevailed on its Motion to Dismiss, and only then did Plaintiffs raise it belatedly.
                                                          25           Second, Plaintiffs offer no explanation of why, with reasonable diligence, they could not have

                                                          26 discovered the 2003 License earlier. See Automotive Alignment v. State Farm, – F.3d – (2020), 2020
                                                          27 WL 1074420, *12 (11th Cir. Mar. 6, 2020) (affirming denial of reconsideration where moving party
                                                          28 “failed to establish that this new evidence was previously unavailable” during pendency of case);
                                                                                                                -11-
                                                               DEFENDANTS’ OPPOSITION TO                                           Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 15 of 17


                                                          1    Turner v. City and County of San Francisco, 892 F. Supp. 2d 1188, 1220 (N.D. Cal. 2012) (denying

                                                          2    reconsideration where plaintiff failed to show “why he could not have discovered and presented [the

                                                          3    supposedly newly discovered] information,” which was elicited at deposition two months after the

                                                          4    order in question, prior to the order). Plaintiffs say (incredibly) that the 2003 License was “unknown

                                                          5    to Plaintiffs during the briefing and argument of the motions.” Mot. at 1. But the 2003 License was

                                                          6    publicly announced on July 31, 2003 and, in fact, the contemporaneous press release is the first result

                                                          7    in a Google search for “Gilead Japan Tobacco License.” Shively Decl. ¶ 8. JT and Gilead each also

                                                          8    disclosed the existence of the 2003 License in their public SEC filings for multiple years. Id. ¶ 9. See

                                                          9    In re Finisar Corporation Securities Litigation, Slip Copy, 2019 WL 22247750, *5 (N.D. Cal. May

                                                          10 24, 2019) (“Hartzmark 3 may have been newly procured [evidence], but that does mean there is an
                                                          11 ‘emergence of new material facts’ under Civil Local Rule 7-9(b)(2).”).
                                                          12           Further, the 2003 License is explicitly referenced no fewer than three times in the 2005 EVG
                       400 South Hope Street, 8th Floor




                                                          13 License, and the 2005 EVG License was filed publicly with the SEC and published in Gilead’s 2005
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 10-Q. Defendants also attached a copy of the 2005 EVG License to their motion to dismiss filed on
                                                          15 September 4, 2019. See Ostrander Decl., Dkt. 144-1, Ex. D. The 2005 EVG License first refers to the
                                                          16 2003 License in Section 5.3(c) (“Gilead shall use commercially reasonable efforts to . . . provide JT
                                                          17 or its Affiliates with, the following materials, information and opportunities . . . , which shall be used
                                                          18 by JT or its Affiliates for the Commercialization of Products for the Licensed Indication in the JT
                                                          19 Territory: . . . (iii) opportunities for two employees of JT or its Affiliates to participate in Gilead’s
                                                          20 training programs, on terms described in the License Agreement between the Parties dated July 31,
                                                          21 2003)”; the second reference to the 2003 License is in the attached JT draft press release, Schedule
                                                          22 13.3A at GIL-000000258 (“In July 2003, JT and Gilead announced that the two companies had signed
                                                          23 a licensing agreement, under which JT would commercialize Gilead’s anti-HIV drugs, Viread®
                                                          24 (tenofovir disoproxil fumarate), Emtriva® (emtricitabine) and Truvada® (emtricitabine and tenofovir
                                                          25 disoproxil fumarate) in Japan.”); and the 2003 License is referenced again in Gilead’s draft press
                                                          26 release, Schedule 13.3(B) at GIL-000000260 (“Gilead and JT first partnered in July 2003, when the
                                                          27 companies announced an agreement granting JT commercialization rights for Truvada®
                                                          28
                                                                                                                 -12-
                                                               DEFENDANTS’ OPPOSITION TO                                             Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                               Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 16 of 17


                                                          1    (emtricitabine and tenofovir disoproxil fumarate), Viread® (tenofovir disoproxil fumarate) and

                                                          2    Emtriva® (emtricitabine) in Japan.”). The 2003 License was not “unknown” to Plaintiffs.

                                                          3            Thus, because the evidence on which Plaintiffs base their Motion—a publicly announced

                                                          4    2003 license agreement—was not in fact newly discovered and could have been discovered earlier

                                                          5    with reasonable diligence, the Court should deny the Motion. See In re Finisar Corporation Securities

                                                          6    Litigation, 2019 WL 22247750, *5 (reconsideration motion is “not a vehicle for ... presenting the case

                                                          7    under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the apple.’

                                                          8    ”) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2nd Cir. 1998)); cf. Kona Enters. v. Estate

                                                          9    of Bishop, 229 F.3d 877, 89 (9th Cir. 2000) (noting that “[a] Rule 59(e) motion [to alter or amend a

                                                          10 final judgment] may not be used to raise arguments or present evidence for the first time when they
                                                          11 could reasonably have been raised earlier in the litigation”).
                                                          12 V.        CONCLUSION
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                       Plaintiffs’ after-the-fact attempt to save their dismissed claims against JT and Gilead under
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 the 2005 EVG License falls far short. They misread the 2003 License and misrepresent it to be
                                                          15 something it was not, a “no generic restraint.” Plaintiffs attempted the same tactic of misconstruing
                                                          16 the 2005 EVG License, and the Court rejected it. The same result is appropriate here. The Court
                                                          17 should deny Plaintiffs’ Motion for Reconsideration and find that the 2003 License contains no
                                                          18 anticompetitive restraints on generic competition.
                                                          19 Dated: March 12, 2020                            HOLLAND & KNIGHT LLP

                                                          20
                                                                                                              By: /s/ Jerome W. Hoffman
                                                          21                                                     Jerome W. Hoffman (pro hac vice)
                                                          22                                                     Attorneys for Defendant
                                                                                                                 JAPAN TOBACCO INC.
                                                          23
                                                          24 Additional Counsel for Defendant Japan Tobacco Inc.:
                                                          25    Jerome W. Hoffman (pro hac vice)    Thomas J. Yoo (SBN 175118)
                                                                Email: jerome.hoffman@hklaw.com     Email: thomas.yoo@hklaw.com
                                                          26
                                                                50 N. Laura Street, Suite 3900      400 S. Hope St., 8th Floor
                                                          27    Jacksonville, FL 32202              Los Angeles, CA 90071
                                                                Telephone (904) 353-2000            Telephone (213) 896-2400
                                                          28    Facsimile (904) 358-1872            Facsimile (415) 896-2450
                                                                                                 -13-
                                                               DEFENDANTS’ OPPOSITION TO                            Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                               BASED ON NEWLY DISCOVERED EVIDENCE
                                                                Case 3:19-cv-02573-EMC Document 282 Filed 03/12/20 Page 17 of 17


                                                          1      John Kern (SBN 206001)
                                                          2      Email: john.kern@hklaw.com
                                                                 Ashley L. Shively (SBN 264912)
                                                          3      Email: ashley.shively@hklaw.com
                                                                 50 California Street, Suite 2800
                                                          4      San Francisco, CA 94111
                                                                 Telephone (415) 742-6970
                                                          5      Facsimile (415) 743-6910
                                                          6
                                                          7    Attorneys for Defendants Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC, and
                                                               Gilead Sciences Ireland UC:
                                                          8
                                                          9      Heather M. Burke (SBN 284100)                       Christopher M. Curran (pro hac vice)
                                                                 Jeremy K. Ostrander (SBN 233489)                    Peter J. Carney (pro hac vice)
                                                          10     3000 El Camino Real                                 701 Thirteenth Street, NW
                                                          11     2 Palo Alto Square, Suite 900                       Washington, District of Columbia 20005-3807
                                                                 Palo Alto, CA 94306-2109                            Telephone: (202) 626-3600
                                                          12     Telephone: (650) 213-0300                           Facsimile: (202) 639-9355
                                                                 Facsimile: (650) 213-8158                           ccurran@whitecase.com
                       400 South Hope Street, 8th Floor




                                                          13     hburke@whitecase.com                                pcarney@whitecase.com
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                                 jostrander@whitecase.com
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                                 Heather K. McDevitt (pro hac vice)
                                                          15     Bryan D. Gant (pro hac vice)

                                                          16     1221 Avenue of the Americas
                                                                 New York, New York 10020
                                                          17     Telephone: (212) 819-8200
                                                                 Facsimile: (212) 354-8113
                                                          18     hmcdevitt@whitecase.com
                                                                 bgant@whitecase.com
                                                          19
                                                                                                  SIGNATURE ATTESTATION
                                                          20
                                                                       The undersigned attests that, pursuant to Local Rule 5-1(i)(3), concurrence in the filing of
                                                          21
                                                                this document has been obtained from counsel for all other signatories listed, and on whose behalf
                                                          22
                                                                the filing is submitted, and counsel concur in the filing’s content and have authorized the filing.
                                                          23
                                                          24                                                            By: /s/ Ashley L. Shively
                                                          25                                                            Ashley L. Shively
                                                                                                                        HOLLAND & KNIGHT LLP
                                                          26
                                                          27
                                                          28
                                                                                                                 -14-
                                                                DEFENDANTS’ OPPOSITION TO                                            Case No. 3:19-cv-02573-EMC
                                                                PLAINTIFFS’ MOTION FOR RECONSIDERATION
                                                                BASED ON NEWLY DISCOVERED EVIDENCE
